Matter of Martinez v McMasters (2018 NY Slip Op 04217)





Matter of Martinez v McMasters


2018 NY Slip Op 04217


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


713 CAF 17-00815

[*1]IN THE MATTER OF STACY MARTINEZ, PETITIONER-RESPONDENT,
vJASON M. MCMASTERS, RESPONDENT-APPELLANT. 


DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.
DAVID J. PAJAK, ALDEN, FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered April 3, 2017 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted the petition and awarded petitioner sole custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the report of the Referee at Family Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court